Order                                                             Michigan Supreme Court
                                                                        Lansing, Michigan

  May 5, 2006                                                             Clifford W. Taylor,
                                                                                   Chief Justice

  129946-9 & (118)                                                       Michael F. Cavanagh
                                                                         Elizabeth A. Weaver
                                                                                Marilyn Kelly
                                                                           Maura D. Corrigan
  DETROIT/WAYNE COUNTY STADIUM                                           Robert P. Young, Jr.
  AUTHORITY,                                                             Stephen J. Markman,
                                                                                        Justices
           Plaintiff-Appellee/Cross-Appellant,
  v      	                                         SC: 129946     

                                                   COA: 251799      

                                                   Wayne CC: 97-716709-CC

  DRINKWATER, TAYLOR AND MERRILL,
  INC., 

          Defendant-Appellant/Cross- 

          Appellee. 


  _________________________________________/

  DETROIT/WAYNE COUNTY STADIUM 

  AUTHORITY, 

           Plaintiff-Appellee/Cross-Appellant, 

  v      	                                         SC: 129947     

                                                   COA: 251800      

                                                   Wayne CC: 97-710208-CC

  MARY TOOVALIAN, a/k/a MARIE 

  TOOVALIAN, NORA MARCH, and ARDAMES 

  JANOYAN a/k/a JANOYAN ARDAMEAS,

           Defendants-Appellants/Cross- 

           Appellees. 


  _________________________________________/

  DETROIT/WAYNE COUNTY STADIUM 

  AUTHORITY, 

           Plaintiff-Appellee/Cross-Appellant, 

  v      	                                         SC: 129948     

                                                   COA: 251801      

                                                   Wayne CC: 97-711106-CC

  BIMINI PROPERTIES, INC.,

            Defendant-Appellant/Cross- 

            Appellee, 

                                                                                       2

and
RICHARD N. MOLL,
         Defendant.

_________________________________________/

DETROIT/WAYNE COUNTY STADIUM
AUTHORITY,
         Plaintiff-Appellee/Cross-Appellant,
v                                                     SC: 129949
                                                      COA: 251802
                                                      Wayne CC: 97-711107-CC
BIMINI PROPERTIES, INC.,
          Defendant-Appellant/Cross-
          Appellee,
and
VIRGINIA MOLL,
          Defendant.

_________________________________________/

       On order of the Court, the application for leave to appeal the August 9, 2005
judgment of the Court of Appeals and the application for leave to appeal as cross-
appellant are considered, and they are DENIED, because we are not persuaded that the
questions presented should be reviewed by this Court.

      CORRIGAN, J., concurs and states as follows:

        I concur in the order denying leave to appeal. I write separately to clarify that
nothing in the published Court of Appeals decision should be taken as affecting our
decision in Wayne Co v Hathcock, 471 Mich 445 (2004). Moreover, the issue presented
here is of diminished jurisprudential significance in a post-Hathcock world.

       In these cases, plaintiff Detroit/Wayne County Stadium Authority initiated
condemnation proceedings to acquire and assemble various parcels of property for use in
constructing stadiums for the Detroit Lions (Ford Field) and the Detroit Tigers (Comerica
Park). The parties here never asserted that the government lacked authority to condemn
the properties in question, but only disputed the proper amount of “just compensation”
for the taking of those properties. Thus, this case involves different issues than those
presented in Hathcock.
                                                                                                               3


       I nevertheless write to state that the government’s use of eminent domain powers
to seize and assemble parcels of property from private owners for ultimate transfer to
another private entity should not occur in a post-Hathcock environment. Our holding in
Hathcock clearly prohibits the condemnation of private property for delivery to another
private entity as it does not constitute a “public use” as contemplated by Const 1963, art
10, § 2. Hathcock, supra at 477-483. In any event, this case presents an issue of
diminished jurisprudential significance in light of Hathcock. Moreover, as stated above,
defendants did not contest the government’s authority to condemn the properties in
question. I thus concur in the order denying leave to appeal.

      CAVANAGH, J., would grant leave to appeal.

      WEAVER, J., would hear argument on the application for leave to appeal.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 5, 2006                         _________________________________________
       p0502                                                                 Clerk